DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the plunger clamping biasing member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, this is interpreted as being dependent from claim 8.

Allowable Subject Matter
Claims 1 – 8 and 10 – 12 are allowable.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Regarding claim 1, Hon discloses a compactable bicycle (Paragraph [0002]), comprising: 
	a frame including a base frame portion having a rear wheel mounted thereto for engagement with a ground surface for supporting the compactable bicycle thereon and a steering structure rotatably mounted to the base frame portion and having a front wheel connected thereto for engagement with the ground surface for supporting the compactable bicycle thereon (the frame having a base portion and steering portion rotatable with respect to one another is inherent), 
	wherein at least one of the base frame portion and the steering structure includes a first frame element (bar 1a) having a first frame element locking surface (base plate 2a), a first end, and a first aperture (recess 4a) at the first end, and a second frame element (bar 1b) having a second frame element locking surface (base plate 2b), a second end and a second aperture (recess 4b) at the second end; and 
	a plunger (push rod 51).

However, Hon does not explicitly teach:
	the first and second frame elements are positionable in a first position in which the first and second apertures are generally aligned with one another and the first and second frame element locking surfaces generally face away from one another, and in a 
	the plunger having a first plunger locking surface, a second plunger locking surface, wherein the plunger is movable to a clamping position in which the plunger extends in both the first and second apertures such that the first plunger locking surface engages the first frame element locking surface and the second plunger locking surface engages the second frame element locking surface, and 
	wherein the plunger is movable to a release position in which the plunger retracts from the second aperture sufficiently to permit the first and second ends to be separated from one another.  In particular, the prior art does not disclose a joint where, in a first position, apertures are aligned while the locking surfaces face away from one another.  Other prior art does not disclose these limitations, singly, or in combination.  Claims 2 – 12 depend from independent claim 1, and therefore, are also allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 604,113			to	Schwinn	Folding Bicycle Frames
US 1,584,314		to	Mamiya	Folding Bicycle
US 2007/0187922 A1	to	Boutakis	Self Powered Collapsible Bicycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611        

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611